

EXECUTION VERSION















































--------------------------------------------------------------------------------



STOCKHOLDER AGREEMENT
BY AND BETWEEN
TRIANGLE PRIVATE HOLDINGS II, LLC
AND
PLANTRONICS, INC.
DATED AS OF JULY 2, 2018

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
 
Page
Article I DEFINITIONS
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Other Interpretive Provisions
4
Article II REGISTRATION RIGHTS
5
SECTION 2.01.
Shelf Registration
5
SECTION 2.02.
Piggyback Registration
6
SECTION 2.03.
Black-out Periods
8
SECTION 2.04.
Registration Procedures
8
SECTION 2.05.
Underwritten Offerings
13
SECTION 2.06.
Registration Expenses
14
SECTION 2.07.
Indemnification
15
SECTION 2.08.
Rule 144
18
Article III TRANSFER OF SHARES
18
SECTION 3.01.
Restriction on Transfer
18
SECTION 3.02.
Organizational Documents
19
Article IV BOARD REPRESENTATION; STANDSTILL
19
SECTION 4.01.
Siris Board Representation
19
SECTION 4.02.
Standstill
22
Article V PREEMPTIVE RIGHTS
24
SECTION 5.01.
Right to Purchase New Securities
24
SECTION 5.02.
New Securities
24
SECTION 5.03.
Required Notices
24
SECTION 5.04.
Company’s Right to Sell
25
Article VI ADDITIONAL AGREEMENTS
25
SECTION 6.01.
Removal of Legends
25
SECTION 6.02.
Freedom to Pursue Opportunities
26
SECTION 6.03.
Confidentiality
26
Article VII MISCELLANEOUS
26
SECTION 7.01.
Term; Release
26
SECTION 7.02.
Injunctive Relief
27
SECTION 7.03.
Attorneys’ Fees
27
SECTION 7.04.
Amendment; Waivers
27
SECTION 7.05.
Disclosure of Agreement
27
SECTION 7.06.
Notices
27
SECTION 7.07.
Successors, Assigns and Transferees
28



i

--------------------------------------------------------------------------------





SECTION 7.08.
Third Parties
28
SECTION 7.09.
Governing Law; Jurisdiction
28
SECTION 7.10.
WAIVER OF JURY TRIAL
28
SECTION 7.11.
Entire Agreement
28
SECTION 7.12.
Severability
28
SECTION 7.13.
Counterparts
29
SECTION 7.14.
Binding Effect
29
SECTION 7.15.
Headings
29





ii

--------------------------------------------------------------------------------






STOCKHOLDER AGREEMENT
STOCKHOLDER AGREEMENT (this “Agreement”), dated as of July 2, 2018, by and among
Plantronics, Inc., a Delaware corporation (the “Company”), and Triangle Private
Holdings II, LLC, a Delaware limited liability company (“Siris”).
WITNESSETH:
WHEREAS, Polycom, Inc., a Delaware corporation (“Polycom”), Siris and the
Company entered into that certain Stock Purchase Agreement dated as of March 28,
2018 (the “Purchase Agreement”) pursuant to which Siris and the selling
stockholder a party thereto have agreed to sell to the Company all of the issued
and outstanding shares of capital stock of Polycom (the “Polycom Shares”);
WHEREAS, in partial consideration for the Company’s purchase of the Polycom
Shares, the Company has agreed to issue to Siris shares of the Company’s common
stock, $0.01 par value (“Common Stock”), as more particularly set forth in the
Purchase Agreement; and
WHEREAS, the parties desire to set forth certain registration rights and other
agreements in respect of the Registrable Securities (as defined below).
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the Company’s good faith judgment, (a) would be required to be made in
(including through incorporation by reference) any Registration Statement filed
with the SEC by the Company so that such Registration Statement would not be
materially misleading; (b) would not be required to be made at such time but for
the filing and/or use of such Registration Statement; and (c) the Company has a
bona fide business purpose for not disclosing publicly.
“Agreement” has the meaning set forth in the preamble.
“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided that no Holder shall be deemed an Affiliate of the Company or any of
its subsidiaries for purposes of this Agreement. The term “Affiliated” has a
correlative meaning.
“Board of Directors” means the board of directors the Company.


1

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in the state of California or New York are required by
law to be closed.
“Common Stock” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization, conversion or
otherwise.
“Company Public Sale” has the meaning set forth in Section 2.02(a).
“Confidential Information” means any information that has value to a business
and is not generally known to the public or its competitors and that is or was
used, developed or obtained by any Person, including any such information,
observations and data concerning or consisting of (i) the business or affairs of
any Person, (ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, specifications and models, (v) analyses, (vi) drawings,
photographs and reports, (vii) software, including operating systems,
applications and program listings, (viii) flow charts, manuals and
documentation, (ix) databases, (x) source code, (xi) accounting and business
methods, (xii) inventions, devices, new developments, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice,
(xiii) customers and clients and customer or client lists, (xiv) production
methods, processes, know-how, technology and trade secrets, and (xv) all similar
and related information in whatever form; provided that “Confidential
Information” does not include information that (i) is generally known or
available to the public; (ii) was lawfully within the possession of such Person
or of its Affiliates or any of their respective Representatives prior to the
date of this Agreement from a source other than the Company; (iii) is received
by such Person, its Affiliates or any of their respective Representatives from a
source other than the Company; or (iv) is independently developed by such
Person, its Affiliates or any of their Representatives without reference to any
Confidential Information.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“FINRA” means the Financial Industry Regulatory Authority, Inc. (formerly known
as the National Association of Securities Dealers).
“Holder” means any Person who is a party hereto or succeeds to rights hereunder
pursuant to Section 7.07 and who is at the applicable time a holder of
Registrable Securities.
“Holders Counsel” has the meaning set forth in Section 2.04(a).
“Initial Lock-up Period” means the period beginning on the date hereof and
ending on the one year anniversary of the date hereof.
“Lock-up Restriction” has the meaning set forth in Section 3.01(a).
“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.


2

--------------------------------------------------------------------------------





“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.
“Piggyback Registration” has the meaning set forth in Section 2.02(a).
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.
“Registrable Securities” means any Shares (including any securities which by
their terms are exercisable or exchangeable for or convertible into Shares) and
any securities that may be issued or distributed or be issuable in respect of
any Share by way of conversion, dividend, stock split or other distribution,
merger, consolidation, exchange, recapitalization or reclassification or similar
transaction; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities when (i) offers and sales related to the Shares
have been registered under the Securities Act, the Registration Statement in
connection therewith has been declared effective and such Shares have been
Transferred pursuant to such Registration Statement, (ii) the Holder thereof,
together with its Affiliates, beneficially owns (as defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act) less than 1% (one percent) of the Registrable
Securities that are outstanding at such time and such Holder and its Affiliates
are able to dispose of all of their Registrable Securities pursuant to Rule 144
(or any similar or analogous rule promulgated under the Securities Act) without
any time, manner or volume of sale restrictions or (iii) such Registrable
Securities cease to be outstanding.
“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The term “Register”
shall have a correlative meaning.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.


3

--------------------------------------------------------------------------------





“Shares” means the shares of Common Stock that the Company delivered pursuant to
the Purchase Agreement or any other equity interests in the Company, issued or
issuable with respect to such shares of Common Stock by way of a stock dividend
or distribution payable thereon or stock split, reverse stock split,
recapitalization, reclassification, reorganization, exchange, subdivision or
combination thereof.
“Shelf Period” has the meaning set forth in Section 2.01(b).
“Shelf Registration” means a Registration effected pursuant to Section 2.01.
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S‑3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S‑3, a Registration Statement
on Form S‑1 (or any successor form or other appropriate form under the
Securities Act), in each case for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities, as applicable.
“Shelf Suspension” has the meaning set forth in Section 2.01(c).
“Subsidiary” means, with respect to any Person, any other Person of which such
Person, directly or indirectly, owns at least 50% of the voting stock or other
voting equity interests of such other Person.
“Transfer” means any offer, pledge, encumbrance, hypothecation, mortgage sale,
contract to sell, grant of an option to purchase, short sale, assignment,
transfer, exchange, gift (outright or in trust), bequest, or other disposition
(with or without consideration), direct or indirect, in whole or in part, by
operation of law or otherwise. The terms “Transferred”, “Transferring”,
“Transferor”, “Transferee” and “Transferable” have meanings correlative to the
foregoing.
“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

SECTION 1.02.    Other Interpretive Provisions. (a) The meanings of defined
terms are equally applicable to the singular and plural forms thereof.
(a)    The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection, Section, Exhibit, Schedule and Annex references are to this
Agreement unless otherwise specified.
(b)    The term “including” is not limiting and means “including without
limitation.”
(c)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.


4

--------------------------------------------------------------------------------





(d)    Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II
REGISTRATION RIGHTS

SECTION 2.01.    Shelf Registration.
(a)    Filing. On a date that is no later than thirty (30) days prior to the
expiration of the Initial Lock-up Period, the Company shall file with the SEC a
Shelf Registration Statement relating to the offer and sale by the Holders from
time to time of all the Registrable Securities held by the Holders and, as
promptly as practicable thereafter, shall use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective under the
Securities Act at or prior to the expiration of the Initial Lock-up Period. The
Shelf Registration Statement shall provide for the resale pursuant to any method
or combination of methods legally available to, and requested by, the Holders of
any and all Registrable Securities covered by such Registration Statement. As
soon as practicable following the date that the Shelf Registration Statement
becomes effective, but in any event within two (2) Business Days of such date,
the Company shall provide the Holders with written notice of the effectiveness
of the Registration Statement.
(b)    Continued Effectiveness. The Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective under
the Securities Act in order to permit the Prospectus forming a part thereof to
be usable by Holders until the earlier of (i) the date as of which all
Registrable Securities have been sold pursuant to the Shelf Registration
Statement or another registration statement filed under the Securities Act (but
in no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder) and (ii) the date as of which each of
the Holders is permitted to sell all of its Registrable Securities without
Registration pursuant to Rule 144 under the Securities Act without any time,
manner or volume limitations or other restrictions on transfer thereunder (such
period of effectiveness, the “Shelf Period”). Subject to Section 2.01(c), the
Company shall not voluntarily take any action or omit to take any action that
would result in Holders of Registrable Securities covered thereby not being able
to offer and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.
(c)    Suspension of Registration. At any time that the Shelf Registration
Statement is effective and the Holders have a current intention to effect an
offering of all or part of its Registrable Securities included in the Shelf
Registration Statement, the Holders shall deliver a written notice to the
Company stating such intention at least fifteen (15) days prior to the
commencement of such offering. If the continued use of such Shelf Registration
Statement at such time would (i) materially interfere with a significant
acquisition, corporate organization, financing, securities offering or other
similar transaction involving the Company, (ii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, (iii) require
the Company to make an Adverse Disclosure or (iv) in


5

--------------------------------------------------------------------------------





the good faith determination of the Company, have a material adverse effect on
the Company, the Company may, upon giving prompt written notice of such action
to the Holders, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided that the Company shall not be permitted to exercise a
Shelf Suspension (i) for a period exceeding sixty (60) continuous days or
(ii) in excess of one-hundred twenty (120) days in any calendar year. In the
case of a Shelf Suspension, the Holders agree to immediately suspend use of the
applicable Prospectus in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities, upon receipt of the notice referred to
above. The Company shall immediately notify the Holders upon the termination of
any Shelf Suspension, amend or supplement the Prospectus (including through the
filing of a current report on Form 8‑K), if necessary, so it does not contain
any untrue statement or omission and furnish to the Holders such numbers of
copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company will, if necessary, supplement or make
amendments to the Shelf Registration Statement if required by the registration
form used by the Company for the Shelf Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by the
Holders.
(d)    Underwritten Offering. During at any time a Holder so elects in
connection with an offering with estimated gross proceeds of at least
$75,000,000, an offering of Registrable Securities pursuant to the Shelf
Registration Statement shall be in the form of an Underwritten Offering, and the
Company shall amend or supplement the Shelf Registration Statement for such
purpose, provided, however, that the Company will have no obligation to
participate in more than one (1) Underwritten Offerings relating to the sale of
Registrable Securities. The Company shall select the managing underwriter or
underwriters to administer such offering, subject to the consent of the Holders
of a majority of the Registrable Securities proposed to be sold in such
Underwritten Offering (which consent shall not be unreasonably be withheld,
conditioned or delayed).

SECTION 2.02.    Piggyback Registration.
(a)    Participation. After the expiration of the Initial Lock-up Period, if the
Company proposes to file (i) a Registration Statement or (ii) a prospectus
supplement to an effective shelf registration statement and Holders may be
included in the offering to which such prospectus supplement relates without the
filing of a post-effective amendment to such shelf registration statement, with
respect to any offering of its equity securities for cash for its own account or
for the account of any other Persons (other than (A) a Registration on Form S-4
or S-8 or any successor form to such Forms or (B) a Registration of securities
solely relating to an offering and sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement)
(a “Company Public Sale”), then, as soon as reasonably practicable (but in no
event later than fifteen (15) days prior to such filing), the Company shall give
written notice of such proposed filing to the Holders, and such notice shall
offer the Holders the opportunity to Register under such Registration Statement
such number of Registrable Securities as each such Holder may request in
writing, subject to the restrictions on Transfer contained in Article III (a


6

--------------------------------------------------------------------------------





“Piggyback Registration”). Subject to Section 2.01(b), the Company shall include
in such Registration Statement all such Registrable Securities that are
requested to be included therein within fifteen (15) days after the receipt by
such Holders of any such notice; provided that if at any time after giving
written notice of its intention to Register any securities and prior to the
effective date of the Registration Statement filed in connection with such
Registration, the Company shall determine for any reason not to Register or to
delay Registration of such securities, the Company shall give written notice of
such determination to each Holder and, thereupon, (i) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, and (ii) in the
case of a determination to delay Registering, shall be permitted to delay
Registering any Registrable Securities, for the same period as the delay in
Registering such other securities. If the offering pursuant to such Registration
Statement is to be underwritten, then each Holder making a request for a
Piggyback Registration pursuant to this Section 2.02(a) must, and the Company
shall make such arrangements with the managing underwriter or underwriters so
that each such Holder may, participate in such Underwritten Offering. If the
offering pursuant to such Registration Statement is to be on any other basis,
then each Holder making a request for a Piggyback Registration pursuant to this
Section 2.02(a) must, and the Company shall make such arrangements so that each
such Holder may, participate in such offering on such basis. Each Holder shall
be permitted to withdraw all or part of its Registrable Securities from a
Piggyback Registration. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Company requesting that such Holder not receive notice from the
Company of any proposed Company Public Sale; provided, however, that such Holder
may later revoke any such Opt-Out Notice in writing. Following receipt of an
Opt-Out Notice from a Holder (unless subsequently revoked), the Company shall
not be required to deliver any notice to such Holder pursuant to this
Section 2.02(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings by the Company pursuant to this Section 2.02(a).
(b)    Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders in
writing that, in its or their opinion, the number of securities which such
Holders and any other Persons intend to include in such offering exceeds the
number which can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, 100% of the securities
proposed to be sold in such Registration by the Company proposes to sell, and
(ii) second, and only if all the securities referred to in clause (i) have been
included, the number of Registrable Securities that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect, with such number to be allocated pro rata among the Holders that have
requested to participate in such Registration based on the relative number of
Registrable Securities then held by each such Holder (provided that any
securities thereby allocated to a Holder that exceed such Holder’s request shall
be reallocated among the remaining requesting Holders in like manner) and
(iii) third, and only if all of the Registrable Securities


7

--------------------------------------------------------------------------------





referred to in clause (ii) have been included in such Registration, any other
securities eligible for inclusion in such Registration.

SECTION 2.03.    Black-out Periods. In the event of a Company Public Sale of the
Company’s equity securities in an Underwritten Offering, the Holders, if
requested by the managing underwriter or underwriters in such Underwritten
Offering, will not effect any public sale or distribution of any securities
(except, in each case, as part of the applicable Registration, if permitted), or
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities, that
are the same as or similar to those being Registered in connection with such
Company Public Sale, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning seven (7) days
before and ending ninety (90) days (or such period as may be required by the
Company or such managing underwriter or underwriters) after, the effective date
of the Registration Statement filed in connection with such Registration, to the
extent timely notified in writing by the Company or the managing underwriter or
underwriters; provided, however, such restrictions shall not apply to
(a) securities acquired in open market transactions and (b) transfers to
Affiliates but only if such Affiliates agree to be bound by the restrictions
herein. Each Holder must execute and deliver such other agreements as may be
reasonably requested by the Company or the managing underwriter or underwriters
that are consistent with the foregoing or that are necessary to give further
effect thereto.

SECTION 2.04.    Registration Procedures.
(a)    In connection with the Company’s Registration obligations under
Sections 2.01 and 2.02, the Company shall use its reasonable best efforts to
effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:
(i)    prepare the Shelf Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and at least three (3) Business Days before filing a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to Participating Holders and counsel designated by
such Participating Holders (“Holders Counsel”) copies of all documents prepared
to be filed, and (B) except in the case of a Registration under Section 2.02,
not file any Registration Statement or Prospectus or amendments or supplements
thereto to which the Holders or the underwriters, if any, shall reasonably
object, provided that compliance with this Section 2.04(a)(i) shall not be
deemed to be a breach of Section 2.01 or this Section 2.04;
(ii)    prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement and supplements to the Prospectus as may be
(A) reasonably requested by a Holder, (B) reasonably requested by any other
Participating Holder (to the extent such request relates to information relating
to such Holder), or (C) necessary to keep such Registration effective for the
period of time required by this Agreement, and comply with provisions of the
applicable securities


8

--------------------------------------------------------------------------------





laws with respect to the sale or other disposition of all securities covered by
such Registration Statement during such period in accordance with the intended
method or methods of disposition by the sellers thereof set forth in such
Registration Statement;
(iii)    use reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which a Holder intends to sell Registrable Securities;
(iv)    notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, (B) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such Prospectus or
for additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (D) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects, and (E) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;
(v)    respond as promptly as reasonably practicable to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and promptly provide the Holders Counsel true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Shareholders”;
(vi)    promptly notify the Participating Holders and the managing underwriter
or underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus and any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
Prospectus in order to comply with the Securities Act and, in either case at the
request of the Participating Holders, prepare and file with the


9

--------------------------------------------------------------------------------





SEC, and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which shall correct such misstatement or
omission or effect such compliance;
(vii)    promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters and the
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;
(viii)    furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);
(ix)    deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holder
or underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
such Holder and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such Holder or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder or underwriter;
(x)    on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(b), provided that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject;
(xi)    cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of


10

--------------------------------------------------------------------------------





certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two business days prior to any sale of Registrable Securities
to the underwriters;
(xii)    use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;
(xiii)    not later than the effective date of the applicable Registration
Statement, provide the applicable transfer agent with printed certificates or
book-entry notations for the Registrable Securities which are in a form eligible
for deposit with The Depository Trust Company;
(xiv)    make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by the Holders, by any underwriter
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by the Holders
or any such underwriter, all pertinent financial and other records, pertinent
corporate documents and properties of the Company, and cause all of the
Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
reasonably available to discuss the business of the Company and to supply all
material information related to the Company’s business, financial condition and
operations reasonably requested by any such Person in connection with such
Registration Statement as shall be reasonably necessary to enable them to
exercise their due diligence responsibility; provided that any such Person
gaining access to information regarding the Company pursuant to this
Section 2.04(a)(xiv) shall agree to hold in strict confidence and shall not make
any disclosure or use any information regarding the Company that the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (A) the release of such information is required (by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process), (B) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (C) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (D) such information is independently developed by such Person;
(xv)    in the case of an Underwritten Offering and subject to the limitations
contained in Section 2.01(d), cause its officers to use their commercially
reasonable efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation, by
participation in “road shows”) if reasonably requested by the managing
underwriter(s) and taking into account the Company’s business needs;


11

--------------------------------------------------------------------------------





(xvi)    cooperate with any registered broker through which a Holder proposes to
resell its Registrable Securities in effecting a filing with FINRA pursuant to
FINRA Rule 5110 as requested by any such Holder; and
(xvii)    if reasonably requested by Holders Counsel, (i) promptly incorporate
in a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the Company reasonably agrees (upon advice of
counsel) is required to be included therein and (ii) make all required filings
of such Prospectus supplement or such post-effective amendment promptly after
the Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment and has agreed to their
inclusion in the Registration Statement.
(b)    The Company may require each Participating Holder to furnish to the
Company such information regarding the distribution of such securities and such
other information relating to such Holder and its ownership of Registrable
Securities as the Company may from time to time reasonably request in writing.
Each Participating Holder agrees to furnish such information to the Company and
to cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.
(c)    Each Participating Holder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 2.04(a)(vi), such Holder will forthwith immediately discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.04(a)(vi), or until such Holder is advised
in writing by the Company that the use of the Prospectus may be resumed, and if
so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus contemplated by Section 2.04(a)(vi) or is
advised in writing by the Company that the use of the Prospectus may be resumed.
(d)    Each Participating Holder shall, as promptly as reasonably practicable,
notify the Company, at any time when a Prospectus is required to be delivered
(or deemed delivered) under the Securities Act, of the occurrence of an event,
of which such Participating Holder has knowledge, relating to such Participating
Holder or its sale of Registrable Securities thereunder requiring the
preparation of a supplement or amendment to such Prospectus so that, as
thereafter delivered (or deemed delivered) to the purchasers of such Registrable
Securities, such Prospectus will not contain an untrue statement of a


12

--------------------------------------------------------------------------------





material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.

SECTION 2.05.    Underwritten Offerings.
(a)    Shelf Registration. If requested by the underwriters for any Underwritten
Offering, the Company shall enter into an underwriting agreement with such
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the Company, the Holders participating in such
Underwritten Offering and the underwriters, and to contain such representations
and warranties by the Company and such other terms as are generally prevailing
in agreements of that type. The Participating Holders shall cooperate with the
Company in the negotiation of such underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof. Such Holders shall be parties to such underwriting agreement, which
underwriting agreement shall (i) contain such representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Holders as are customarily made by issuers to selling stockholders in
secondary underwritten public offerings and (ii) provide that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Holders.
(b)    Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 2.02 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.02 and subject to the provisions of Section 2.02(b), use its
commercially reasonable efforts to arrange for such underwriters to include on
the same terms and conditions that apply to the other sellers in such
Registration all the Registrable Securities to be offered and sold by such
Holder among the securities of the Company to be distributed by such
underwriters in such Registration. The Participating Holders shall be parties to
the underwriting agreement between the Company and such underwriters, which
underwriting agreement shall (i) contain such representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Holders as are customarily made by issuers to selling stockholders in
secondary underwritten public offerings and (ii) provide that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Holders.
(c)    Participation in Underwritten Registrations. Subject to provisions of
Section 2.05(a) and (b), no Person may participate in any Underwritten Offering
hereunder unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, lock-up agreements, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.


13

--------------------------------------------------------------------------------





(d)    Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 2.01, the price, underwriting discount and other financial terms
for the Registrable Securities shall be determined by the Holder(s) selling
Registrable Securities under the Shelf Registration Statement. In addition, in
the case of any Underwritten Offering, each of the Holders may withdraw their
request to participate in the registration pursuant to Section 2.01 or 2.02
after being advised of such price, discount and other terms and shall not be
required to enter into any agreements or documentation that would require
otherwise; provided if any Holder enters into any such agreement requiring
otherwise, the Holder shall be deemed to have waived this provision. Any such
withdrawal pursuant to the foregoing sentence must be made up to and including
the time of pricing of such Underwritten Offering to be effective; and such
withdrawal shall count as the one Underwritten Offering hereunder for purposes
of Section 2.01(d).

SECTION 2.06.    Registration Expenses. All customary expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
in connection with the registration and disposition of Registrable Securities
shall be paid by the Company, including (i) all registration and filing fees,
and any other fees and expenses associated with filings required to be made with
the SEC or the FINRA, (ii) all fees and expenses in connection with compliance
with any securities or “Blue Sky” laws, (iii) all printing, duplicating, word
processing, messenger, telephone, facsimile and delivery expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of the Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all applicable rating agency fees with respect to the
Registrable Securities, (viii) all fees and expenses of any special experts or
other Persons retained by the Company in connection with any Registration,
(ix) all out-of-pocket expenses related to any “road-show” for one Underwritten
Offering, including all travel, meals and lodging, and (x) all of the Company’s
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties); but excluding all fees and
disbursements of legal counsel for each Holder selling Registrable Securities
under the Shelf Registration Statement, any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, all
out-of-pocket expenses related to any “road-show” for any other Underwritten
Offering , including all travel, meals and lodging, and underwriting discounts
and commissions and transfer taxes, if any, attributable to the sale of
Registrable Securities. All expenses relating to the offer and sale of
Registrable Securities not to be borne by the Company pursuant to the foregoing
sentence shall be borne and paid by the Holders of such Registrable Securities,
in proportion to the number of Registrable Securities included in such
registration for each such holder.


14

--------------------------------------------------------------------------------






SECTION 2.07.    Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, each of their
respective Affiliates, officers, directors, stockholders, employees, advisors,
and agents and each Person who controls (within the meaning of the Securities
Act or the Exchange Act) such Persons and each of their respective
Representatives from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively “Losses”), as incurred, arising out of or based upon (i) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were Registered
under the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any actions or inactions or proceedings in respect
of the foregoing whether or not such indemnified party is a party thereto;
provided, that the Company shall not be liable to any particular indemnified
party (A) to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement or other document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party for use in the preparation thereof or (B) to the extent that
any such Loss arises out of or is based upon an untrue statement or omission in
a preliminary Prospectus relating to Registrable Securities, if a Prospectus (as
then amended or supplemented) that would have cured the defect was furnished to
the indemnified party from whom the Person asserting the claim giving rise to
such Loss purchased Registrable Securities at least five (5) days prior to the
written confirmation of the sale of the Registrable Securities to such Person
and a copy of such Prospectus (as amended and supplemented) was not sent or
given by or on behalf of such indemnified party to such Person at or prior to
the written confirmation of the sale of the Registrable Securities to such
Person. This indemnity shall be in addition to any liability the Company may
otherwise have. The Company shall also indemnify underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.
(b)    Indemnification by the Participating Holders. Each Participating Holder
agrees to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) from and against
any Losses resulting from (i) any untrue statement of a material fact in any
Registration Statement under which such Registrable Securities were Registered
under the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment thereof or


15

--------------------------------------------------------------------------------





supplement thereto or any documents incorporated by reference therein), or
(ii) any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, in each case, to the extent, but only to the extent, that
such untrue statement or omission is contained in any information furnished in
writing by such Holder to the Company specifically for inclusion in such
Registration Statement and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim. In no event shall the liability of such Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder under the sale of Registrable Securities giving rise to such
indemnification obligation. The Company shall be entitled to receive indemnities
from underwriters, selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, to the same extent as
provided above (with appropriate modification) with respect to information
furnished in writing by such Persons specifically for inclusion in any
Prospectus or Registration Statement.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (D) in the reasonable
judgment of any such Person (based upon advice of its counsel) a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person, but shall always be
permitted to participate in such defense). If the indemnifying party assumes the
defense, the indemnifying party shall not have the right to settle such action
without the consent of the indemnified party. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation without the prior written consent of such
indemnified party (such consent to not be unreasonably withheld or delayed). If
such defense is not assumed by the


16

--------------------------------------------------------------------------------





indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 2.07(c), in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.
(d)    Contribution. If for any reason the indemnification provided for in
subsections (a) and (b) of this Section 2.07 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such losses, as well as any
other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.07(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.07(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Section 2.07(a)
and 2.07(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.07(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such contribution obligation less any amounts paid by such Holder
pursuant to Section 2.07(b). If indemnification is available under this
Section 2.07, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in Section 2.07(a) and 2.07(b) without regard to the
provisions of


17

--------------------------------------------------------------------------------





this Section 2.07(d). The remedies provided for in this Section 2.07 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

SECTION 2.08.    Rule 144. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the reasonable request of the
Holders, make publicly available such necessary information for so long as
necessary to permit sales pursuant to Rule 144 under the Securities Act), and it
will take such further action as the Holders may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities following the Initial Lock-Up Period without Registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
reasonable request of a Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

ARTICLE III
TRANSFER OF SHARES

SECTION 3.01.    Restriction on Transfer.
(a)    Except as otherwise provided herein, Siris agrees that, without the prior
written consent of the Company, Siris will not directly or indirectly Transfer
all or any part of the Shares or any right or economic interest pertaining
thereto, including the right to vote or consent on any matter or to receive or
have any economic interest in distributions or advances from the Company
pursuant thereto (the “Lock-up Restriction”); provided, however, that the
Lock-up Restriction shall not apply with respect to any Transfer to any
Affiliate of Siris that is not a portfolio company of Siris, provided that such
Affiliate agrees in writing to be bound by the restrictions in this Agreement
applicable to Siris, and Siris will continue to be bound by the restrictions in
this Agreement applicable to Siris notwithstanding such Transfer.
(b)    Notwithstanding anything herein to the contrary, the Lock-Up Restriction
shall cease to apply to the Shares as follows:
(i)    on and after the expiration of the Initial Lock-up Period until the
eighteen (18) month anniversary of the date hereof, Siris may Transfer up to a
number of Shares equal to one-third (1/3) of the total number of Shares
(provided that all Shares deposited in the General Escrow Account on the Closing
Date pursuant to the terms of the Purchase Agreement (as such terms are defined
therein) shall be included in the number of Shares for the purpose of this
clause (i));
(ii)    on and after the eighteen (18) month anniversary of the date hereof,
Siris may Transfer up to a number of Shares equal to (A) two-thirds (2/3) of the
total number of Shares (provided that all Shares deposited in the General Escrow
Account on the Closing Date pursuant to the terms of the Purchase Agreement
shall be included in the number of Shares for the purpose of this clause (ii)),
minus (B) the number of Shares Transferred pursuant to Section 3.01(b)(i) as of
such date, if any; and
(iii)    on and after the two (2) year anniversary of the date hereof, the
Lock-Up Restrictions shall no longer apply, and Siris may Transfer any or all of
the Shares.
(c)    Subject to the additional restrictions set forth in Section 4.02, the
Lock-Up Restriction shall not apply to (i) Common Stock, and any securities then
convertible into or exchangeable for Common Stock, acquired in open market
transactions, (ii) entering into a customary voting or support agreement (with
or without granting a proxy) in connection with any merger, consolidation or
other business combination of the Company, whether effectuated through one
transaction or series of related transactions (including a tender offer followed
by a merger in which holders of Common Stock receive the same consideration per
share paid in the tender offer) (a “Business Combination”), or (iii) any
Transfer pursuant to any Business Combination.


18

--------------------------------------------------------------------------------





(d)    Notwithstanding anything herein to the contrary, under no circumstances
shall any Holder, without the prior written consent of the Company, directly or
indirectly Transfer all or any part of its Shares or any right or economic
interest pertaining thereto, including the right to vote or consent on any
matter or to receive or have any economic interest in distributions or advances
from the Company pursuant thereto, to any Person or group of Persons who, based
on the reasonable inquiry of the Holder (including the obtainment of
representations and warranties from such Person or group of Persons), is or
would be, as a result of the proposed Transfer or a series of transactions
involving Common Stock (including the proposed Transfer), required under Section
13(d)of the Exchange Act to file a Schedule 13D with the SEC with respect to the
Company upon such Person or group of Persons acquiring an ownership stake
(whether direct or beneficial) in the Company that equals or exceeds 5% the
then-outstanding shares of Common Stock; provided, however, that this
restriction shall not apply to any Transfer of the Shares (i) in an open market
transaction conducted through a market maker where the identity(ies) of the
ultimate buyer(s) is not known or disclosed to the Holder, (ii) pursuant to an
Underwritten Offering or (iii) to an Affiliate of such Holder.

SECTION 3.02.    Organizational Documents. Without the prior written consent of
Siris, the Company shall not amend its certificate of incorporation or bylaws as
in effect as of the date of this Agreement in a manner intended to, or that
would reasonably be expected to, (a) add or alter any restrictions to the
transferability of the Shares applicable to Siris, its Affiliates or any of
their respective transferees, other than such restrictions provided for herein,
the certificate of incorporation of the Company as of the Closing Date,
applicable securities laws or restrictions adopted by the Company that are
generally applicable to all holders of Common Stock, (b) nullify any of the
rights of Siris, its Affiliates or any of their respective transferees that are
provided for in this Agreement or (c) otherwise have an adverse effect on Siris,
its Affiliates or any of their respective transferees in a materially
disproportionate manner relative to other stockholders.

ARTICLE IV
BOARD REPRESENTATION; STANDSTILL

SECTION 4.01.    Siris Board Representation.
(a)    Effective as the date hereof, the Company shall have increased the size
of the Board of Directors to no fewer than ten (10) and no more than eleven
(11) directors and shall have caused Frank Baker and Dan Moloney to be appointed
as members of the Board of Directors, with terms expiring at the 2018 annual
meeting of stockholders of the Company. Following the date hereof, the Company
will continue to nominate, and use commercially reasonable efforts to cause to
be elected (or appointed, as applicable), representatives selected by Siris
(each a “Siris Director”) to serve on the Board of Directors, with the number of
such representatives being determined in accordance with the table provided
below based on the size of the Board of Directors and Siris’s and its
Affiliates’ aggregate ownership percentage of shares of issued and outstanding
Common Stock (the “Siris Percentage Ownership”) calculated by dividing (i) the
sum of (A) the number of shares of Common Stock actually and directly held with
full voting and investment power (including Common Stock held in book-entry form
in a brokerage or similar account owned by Siris or its Affiliates) by Siris and
its Affiliates plus (B) the number of shares of Common Stock then held in the
General Escrow Account (as defined in the Purchase Agreement) by (ii) the sum of
(A) the number of shares of Common Stock outstanding as of the date hereof plus
(B) the number of shares of Common Stock that the Company has issued after the
date hereof as a result of the issuance of New Securities (as defined in
Section 5.01) under circumstances in which the Holders had the right to
participate in the offering of such New Securities pursuant to Section 5.01 (in
each case subject to adjustments for stock splits, stock dividends and
recapitalization transactions affecting the Common Stock after the date hereof).
For the avoidance of doubt, except by virtue of the operation of the foregoing
clause (ii)(B), (x) the Siris Percentage Ownership shall not be impacted by
dilutive issuances of Common Stock or other securities of the Company, and (y)
the number of Siris Directors may only be reduced upon the Transfer of Shares by
Siris or its Affiliates (other than Transfers to Siris and its Affiliates),
including the distribution of Shares to the Company from the General Escrow
Account pursuant to the terms of the Purchase Agreement, that results in the
Siris Percentage Ownership falling below the applicable levels set forth in the
table below. Siris shall use its reasonable best efforts keep the Company
regularly apprised of the Siris Percentage Ownership, to the extent that such
position materially differs from the ownership positions that Siris last
reported publicly on Siris’s Schedule 13G or Schedule 13D, as applicable, filed
with the SEC with respect to the Common Stock and shall promptly provide written
certification to the Company of the Siris Percentage Ownership at the request of
the Company, which the Company may request no more than once during a calendar
year.
Ten (10) Company Directors
Eleven (11) Company Directors
Siris Percentage Ownership
Siris Directors
Siris Percentage Ownership
Siris Directors
14% or greater
2
13% or greater
2
9% to 14%
1
8% to 13%
1
Less than 9%
0
Less than 8%
0





19

--------------------------------------------------------------------------------





(b)    The identification of any Siris Director to be nominated or appointed by
the Board of Directors shall be subject to the prior approval of the Company,
provided, however, that the nomination or appointment of Frank Baker, Dan
Moloney, Peter Berger or Jeff Hendren as Siris Directors in accordance with
Section 4.01(a) is hereby pre-approved by the Company. In addition, prior to the
appointment or election of any Siris Director to the Board of Directors, such
Siris Director must agree in writing to resign from the Board of Directors under
the circumstances contemplated by Section 7.3 of the Purchase Agreement or by
Section 4.01(k).
(c)    Siris acknowledges that, as members of the Board of Directors, the Siris
Directors shall be obligated to comply with all policies, procedures, processes,
codes, rules, standards and guidelines applicable to members of the Board of
Directors (as each may be amended from time to time for all directors).
(d)    The Company agrees to include in the slate of nominees recommended by the
Board of Directors those persons designated by Siris in accordance with
Section 4.01(a) and approved by the Company in accordance with Section 4.01(b),
and to use its reasonable best efforts to cause the election or appointment (as
applicable) of each such designee to the Board of Directors (whether at a
meeting of the Company’s stockholders or otherwise), subject to applicable law.
(e)    In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any Siris Director, the
Company agrees, subject to Section 4.01(b), to cause the vacancy created thereby
to be filled as promptly as practicable by a new designee of Siris following
receipt of written notification from Siris naming a new designee.
(f)    Each Siris Director shall be entitled to compensation, reimbursement of
out of pocket expenses, indemnification and insurance coverage in connection
with his or her role as a director to the same extent as other directors on the
Board of Directors. The Company shall notify the Siris Directors of all regular
meetings and special meetings of the Board of Directors and of all regular and
special meetings of any committee of the Board of Directors on which such Siris
Directors serve. The Company shall provide the Siris Directors with copies of
all notices, minutes, consents and other materials that are provided to other
members of the Board of Directors at the same time such materials are provided
to the other members.
(g)    The Company acknowledges that the Siris Directors may have certain rights
to indemnification, advancement of expenses and/or insurance provided by Siris
and/or its respective Affiliates (collectively, the “Siris Indemnitors”). The
Company hereby agrees that, with respect to a claim by a Siris Director for
indemnification arising out his or her service as a director of the Company, the
Company is the indemnitor of first resort (i.e., its obligations to each Siris
Director with respect to indemnification, advancement of expenses and/or
insurance (which obligations are and shall be the same as such obligations the
Company owes to other members of the Board of Directors) are primary and any
obligation of the Siris Indemnitors to advance expenses or to provide
indemnification for


20

--------------------------------------------------------------------------------





the same expenses or liabilities incurred by the Siris Director are secondary)
and (ii) the Siris Indemnitors shall have a right of contribution and/or be
subrogated to all of the rights of recovery of the Siris Directors against the
Company for such indemnity, advancement or insurance proceeds.
(h)    If at any time the size of the Board of Directors exceeds eleven (11)
directors, then the number of Siris Directors shall be increased if, and then
only to the extent, necessary so that Siris and its Affiliates maintain, as
nearly as possible, the proportionate representation on the Board of Directors
reflected in the table provided above based on the size of the Board of
Directors and the Siris Percentage Ownership.
(i)    Notwithstanding anything to the contrary in the Company’s Confidential
Information disclosure policies, the Siris Directors shall be permitted to
disclose any Confidential Information of the Company to the partners, chief
financial officer, general counsel and principal of Siris Capital so long as
Siris Capital has agreed to be bound by and executed a confidentiality agreement
prescribed by the Company and reasonably acceptable to Siris that names such
persons, limits disclosure of Confidential Information to such persons and
provides that Siris will be responsible for a failure of such persons to comply
with obligations concerning confidentiality.
(j)    Siris will provide the Company, in writing, with the information about
the Siris Directors that is required by applicable law or is otherwise necessary
for inclusion in the Company’s proxy materials for meetings of stockholders
promptly after the Company requests such information from Siris and will cause
the Siris Directors to submit on a timely basis to the Company a completed and
executed questionnaire in the form that the Company provides to its outside
directors generally.
(k)    Promptly upon any change in the Siris Percentage Ownership that results
in the number of Siris Directors then serving on the Board of Directors to
exceed the number of Siris Directors that the Company would be required to
nominate pursuant to Section 4.01(a) if the nomination of directors occurred
immediately after the change in the Siris Percentage Ownership, Siris shall
cause one or more, as applicable, Siris Directors to promptly resign from the
Board of Directors such that, after such resignation(s), the number of Siris
Directors serving on the Board of Directors equals the number of Siris Directors
that the Company would be required to nominate to the Board of Directors
pursuant to Section 4.01(a).
(l)    The rights of Siris under this Section 4.01 (i) are personal to Siris and
its Affiliates and are non-assignable to any Person that is not an Affiliate of
Siris, including assignment through a direct or indirect change of control, and
(ii) will automatically terminate at the earlier of (A) such time that the Siris
Percentage Ownership falls below the level required for the Company to be
obligated to nominate or appoint one (1) Siris Director, (B) such time that a
holder of these rights is no longer an Affiliate of Siris or (C) such time that
the Siris Directors resign from the Board of Directors to permit Siris and/or an
Affiliate of Siris to participate in a third party tender offer or acquisition
proposal pursuant to Section 4.02(c).


21

--------------------------------------------------------------------------------






SECTION 4.02.    Standstill.
(a)    From the date of this Agreement and continuing until the three (3) year
anniversary of the date hereof and for such period thereafter as a Siris
Director serves on the Board of Directors (the “Standstill Period”), except as
pre-approved in writing by the Board of Directors, Siris and its Affiliates will
not, in any manner, directly or indirectly:
(i)    (A) acquire any additional shares of Common Stock, including through the
acquisition of Beneficial Ownership of Common Stock, (B) make, initiate or,
subject Section 4.02. (c), participate in any tender offer or exchange offer for
the Common Stock or any acquisition proposal (whether by merger, business
combination, recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction) involving the Company or its subsidiaries and not
recommended by the Board of Directors, (C) seek to demand, request to demand,
demand or join in any demand for a meeting of the Company’s stockholders, (D)
nominate a director for election to the Board of Directors through any “proxy
access” procedure, (E) make, initiate or participate in any “solicitation” of
“proxies” (as those terms are used in the proxy rules of the SEC promulgated
pursuant to Section 14 of the Exchange Act) in opposition to the Board of
Directors (for the avoidance of doubt, voting for the nominees selected by the
Board of Directors shall not be deemed a solicitation of proxies), (F) fail to
vote the Common Stock then held by Siris or its Affiliates in favor of the
nominees chosen by the Board of Directors, or (G) disclose any intention
inconsistent with any of the foregoing; provided that, with respect to clause
(F), the prohibitions on Siris and its Affiliates contained therein shall only
apply if and to the extent that the Company is, at the time of voting, in
compliance with its obligations (if any) with respect to the nomination of Siris
Directors;
(ii)    form, join or participate in a “group” (as defined in Section 13(d)(3)
of the Exchange Act, and the rules promulgated thereunder), other than a group
involving Siris and its Affiliates, pooling agreement, syndicate or voting trust
with respect to the matters described in Section 4.02(a)(i), or otherwise act in
concert with another stockholder of the Company with respect to the matters
described in Section 4.02(a)(i);
(iii)    act, alone or in concert with others, to seek to control the
management, the Board of Directors or policies of the Company;
(iv)    seek to remove or support anyone else in seeking to remove, without
cause, any member of the Board of Directors (other than a Siris Director), or
encourage any other Person to do so;
(v)    agree or offer to take, or encourage or propose (publicly or otherwise)
the taking of, assist, induce or encourage any other Person to take, or enter
into discussions with any third party with respect to the taking of, any action
referred


22

--------------------------------------------------------------------------------





to in clauses (i), (ii), (iii) or (iv) of this Section 4.02(a) (subject to the
limitations stated therein); or
(vi)    other than in connection with enforcement of Siris’s rights under this
Agreement, the Purchase Agreement and the other agreements contemplated thereby,
otherwise act, alone or in concert with others, to knowingly and directly
encourage, facilitate, incite, or seek to cause others to instigate legal
proceedings against the Company or any of its Subsidiaries or their respective
officers, directors, or employees.
(b)    During the Standstill Period, neither the Company nor Siris and its
Affiliates shall make or issue or cause to be made or issued any disclosure,
announcement, or statement (including any disclosure to any journalist, member
of the media, or securities analyst) concerning the other party, in each case
which disparages such other party or any of such other party’s directors,
director nominees, officers, members, employees, advisors or other affiliates;
provided that nothing in this Section 4.02(b) shall preclude any Person from
making or issuing, or causing to be made or issued, any disclosure, announcement
or statement (i) that such Person determines in good faith is required by
applicable law, rule or regulation, or (ii) in connection with a governmental
investigation, audit or inquiry, legal process or any dispute involving the
parties to this Agreement.
(c)    During the Standstill Period, Siris and its Affiliates may participate in
a tender offer or exchange offer for Common Stock or any acquisition proposal
(whether by merger, business combination, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction) involving the
Company or its subsidiaries and not recommended by the Board of Directors,
provided, that, prior to such participation, all then-serving Siris Directors
must resign from the Board of Directors. From and after such resignation(s), the
Company shall have no continuing obligations regarding the nomination or
appointment of Siris Directors pursuant to Section 4.01.
(d)    During the Standstill Period, Siris and its Affiliates, whether directly
or indirectly through any third-party intermediaries, shall not, publicly or
privately, request that the Company or the Board of Directors waive, terminate,
or amend the provisions of this Section 4.02.
(e)    All of the Shares are subject to this Section 4.02. Any transferee of any
of the Shares shall acknowledge and agree to be bound by the terms of this
Section 4.02 for the remainder of the Standstill Period, except where such
transferee acquires ownership of the Shares through a public offering that is
made in compliance with this Agreement pursuant to a Registration Statement.
(f)    For the purposes of this Section 4.02, a Person shall be deemed the
“Beneficial Owner” of and shall be deemed to “Beneficially Own” any Common
Stock:
(i)    which such Person or any of such Person’s Affiliates beneficially owns
pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act;


23

--------------------------------------------------------------------------------





(ii)    which such Person or any of such Person’s Affiliates, directly or
indirectly, has (A) the right or the obligation to acquire (whether such right
is exercisable, or such obligation is required to be performed, immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (written or oral and other than customary agreements with and
between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; or (B) the right to
vote such shares of Common Stock pursuant to any agreement, arrangement or
understanding (written or oral);
(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates has any
agreement, arrangement or understanding (written or oral, but other than
customary agreements with and between underwriters and selling group members
with respect to a bona fide public offering of securities) for the purpose of
acquiring, holding, voting or disposing of any Common Stock of the Company; or
(iv)    which are beneficially owned, directly or indirectly, by a counterparty
(or any of such counterparty’s Affiliates) under any Derivatives Contract
(without regard to any short or similar position under the same or any other
Derivatives Contract) to which such Person or any of such Person’s Affiliates is
a Receiving Party; provided, however, that the number of Common Stock that a
Person is deemed to Beneficially Own pursuant to this clause (iv) in connection
with a particular Derivatives Contract shall not exceed the number of Notional
Common Stock with respect to such Derivatives Contract; provided, further, that
the number of Common Stock beneficially owned by each counterparty (including
its Affiliates) under a Derivatives Contract shall for purposes of this clause
(iv) be deemed to include all Common Stock that are beneficially owned, directly
or indirectly, by any other counterparty (or any of such other counterparty’s
Affiliates) under any Derivatives Contract to which such first counterparty (or
any of such first counterparty’s Affiliates) is a Receiving Party, with this
proviso being applied to successive counterparties as appropriate.
(g)    For the purposes of this Section 4.02 “Derivatives Contract” means a
contract between two parties (the “Receiving Party” and the “Counterparty”) that
is designed to produce economic benefits and risks to the Receiving Party that
correspond substantially to the ownership by the Receiving Party of a number of
shares of Common Stock specified or referenced in such contract (the number
corresponding to such economic benefits and risks, the “Notional Common Stock”),
regardless of whether obligations under such contract are required or permitted
to be settled through the delivery of cash, Common Stock or other property,
without regard to any short position under the same or any other similar
contract.

ARTICLE V
PREEMPTIVE RIGHTS

SECTION 5.01.    Right to Purchase New Securities. For so long as Siris’s
percentage ownership interest in the Company (calculated by dividing (i) the
number of shares of Common Stock actually and directly held with full voting and
investment power (including Common Stock held in book-entry form in a brokerage
or similar account owned by Siris or its Affiliates) by Siris and its Affiliates
by (ii) the number of shares of Common Stock outstanding as of the applicable
calculation date) is equal to five percent (5%) or greater, the Company hereby
grants to each Holder the right to purchase any or all of such Holder’s
Preemptive Share Percentage (as defined below) of all New Securities (as defined
below) that the Company may, from time to time, propose to issue and sell at the
cash price and on the terms on which the Company proposes to sell such New
Securities; provided that such right shall apply only with respect to proposed
issuances that meet each of the following requirements: (i) the New Securities
are to be issued at a cash price per share (or implied cash price per share
based on conversion, exercise or similar rights, as applicable, that are offered
for cash) of Common Stock that is less than $56.961 (subject to adjustments for
stock splits, stock dividends and recapitalization transactions affecting the
Common Stock after the date hereof) and (ii) the total number of New Securities
proposed to be issued exceeds one percent (1%) of the then issued and
outstanding shares of Common Stock. A Holder’s “Preemptive Share Percentage”
shall be equal to a fraction (a) the numerator of which is the number of shares
of Common Stock held by such Holder on the date of the Company’s written notice
pursuant to Section 5.03 and (b) the denominator of which is the aggregate
number of shares of Common Stock outstanding on such date.

SECTION 5.02.    New Securities. “New Securities” shall mean any shares of
Common Stock or preferred stock of the Company, any rights, options or warrants
to purchase Common Stock or preferred stock and any other equity securities,
derivative securities or any securities whatsoever convertible into, exercisable
or exchangeable for capital stock of the Company; provided, however, that the
term New Securities shall not include (a) securities issued as part of
compensatory arrangements to employees, consultants or directors of the Company
or any of its subsidiaries whether or not pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or other
equity compensation agreement; (b) securities issued pro rata to existing
security holders pursuant to any stock dividend, stock split, combination or
other reclassification by the Company of any of its capital stock; (c)
securities issued to financiers in connection with transactions that are
primarily debt financing transactions to which the Company and an unaffiliated
third party may be a party and which are approved by the Board of Directors,
including securities issued pursuant to the exercise of warrants, rights,
options or other securities issued to financiers in connection therewith; (d)
securities issued as part of the sale of the Company, or in connection with the
acquisition by the Company of another Person or any assets thereof by merger,
purchase or otherwise; or (e) securities issued upon the conversion, exchange or
exercise of any securities that may be issued by the Company that provide for
the conversion or exchange into or exercise for such other securities if and to
the extent Siris and its Affiliates were granted preemptive rights pursuant to
this Article V in connection with the initial issuance of such convertible,
exchangeable or exercisable security.

SECTION 5.03.    Required Notices. In the event the Company proposes to
undertake an issuance of New Securities, it shall give Siris prompt written
notice of its intention describing the number and type of New Securities
proposed to be issued, the cash price therefor, the expected


24

--------------------------------------------------------------------------------





date of issuance such New Securities (which shall be at least thirty (30) days
after the date of delivery of such notice) and the general terms upon which the
Company proposes to issue the same. Siris and its Affiliates shall have fifteen
(15) days from the date of receipt of any such notice to agree to purchase any
or all of Siris’s Preemptive Share Percentage of such New Securities at the
price and upon the general terms specified in the Company’s notice, by Siris
delivering written notice to the Company and stating therein the quantity of New
Securities to be purchased. Upon the issuance of any New Securities, the Company
shall issue to Siris and/or its Affiliates (as applicable) such number of New
Securities as was designated in the written notice therefor delivered to the
Company in accordance with this Section 5.03, against payment in full for such
shares of New Securities.

SECTION 5.04.    Company’s Right to Sell. In the event Siris and its Affiliates
fail to exercise, within such fifteen (15) day period, the right to acquire its
full Preemptive Share Percentage of the New Securities offered, the Company
shall have sixty (60) days to sell or enter into an agreement to sell (pursuant
to which the sale of New Securities covered thereby shall be closed, if at all,
within one hundred twenty (120) days from the date of such agreement) all such
New Securities for which such preemptive rights were not exercised, at a price
and upon terms not more favorable in any material respect to the purchasers
thereof as was specified in the Company’s notice delivered pursuant to
Section 5.03. In the event the Company has not (a) sold or issued, or entered
into any agreement to sell, all such New Securities within such sixty (60) day
period or (b) if the Company so entered into an agreement to sell all such New
Securities, sold and issued all such New Securities within one hundred twenty
(120) days from the date of such agreement, the Company shall not thereafter
issue or sell any New Securities without first again offering such securities to
Siris and its Affiliates in the manner provided in this Article V.

ARTICLE VI
ADDITIONAL AGREEMENTS

SECTION 6.01.    Removal of Legends. Upon the written request of any Holder:
(a)    The Company shall remove any restrictive legend included on the
certificates (or, in the case of book-entry shares, any other instrument or
record) representing





--------------------------------------------------------------------------------





such Holder’s and/or its Affiliates’ ownership of securities of the Company, and
the Company shall issue a certificate (or evidence of the issuance of securities
in book-entry form) without such restrictive legend or any other restrictive
legend to the holder of the applicable securities upon which it is stamped, if
(i) such securities are registered for resale under the Securities Act,
(ii) such securities are sold or transferred pursuant to Rule 144, or (iii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (A) the
effective date of a Registration Statement described in Article II or
(B) Rule 144 becoming available for the resale of securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to the Securities and without volume or manner-of-sale restrictions, the
Company, upon the written request of the Holder, shall instruct the Company’s
transfer agent to remove the legend from the securities (in whatever form) and
shall cause its counsel to issue any legend removal opinion required by the
transfer agent. Any fees (with respect to the transfer agent, Company counsel,
or otherwise) associated with the issuance of such opinion or the removal of
such legend shall be borne by the Company. If a legend is no longer required
pursuant to the foregoing, the Company will no later than five (5) Business Days
following the delivery by any Holder or its Affiliate to the Company or the
transfer agent (with notice to the Company) of a legended certificate (if
applicable) representing such securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer) and a seller representation letter representing that
such securities may be sold pursuant to Rule 144, to the extent required,
deliver or cause to be delivered to the holder of such securities a certificate
representing such securities (or evidence of the issuance of securities in
book-entry form) that is free from all restrictive legends.
(b)    The Company shall cooperate with and take reasonable action to
facilitate, in accordance with reasonable and customary business practices, any
and all Transfers for consideration or otherwise, whether voluntarily or
involuntarily, by operation of law or otherwise, by any Holder or its Affiliates
of the Shares.

SECTION 6.02.    Freedom to Pursue Opportunities. Without limiting Section 7.3
of the Purchase Agreement, the Company expressly acknowledges and agrees that
notwithstanding any duty that may otherwise exist hereunder or at law or in
equity, to the fullest extent permitted by applicable law:
(a)    Siris, Siris’s Affiliates, any funds or accounts managed or beneficially
owned, directly or indirectly, by Siris or any of its Affiliates, and any of
their respective Affiliates, officers, directors, trustees, employees, partners,
managers, members, stockholders, beneficiaries and agents (in each case, other
than any officer or employee of the Company or any of its Subsidiaries or any
Affiliate of such Person) (the foregoing Persons in this clause (a), the
“Exempted Persons”), have the right to, and shall have no duty (contractual,
fiduciary or otherwise) not to, directly or indirectly engage in any business,
business activity or line of business, including those that are the same or
similar to those of the Company or any of its Subsidiaries or may be deemed to
be competing with the Company or any of its Subsidiaries; and
(b)    in the event that any Exempted Person acquires knowledge of a potential
transaction or matter that may be a business opportunity for the Company or any
of its Subsidiaries, on the one hand, and such Exempted Person or any other
Person, on the other hand, such Exempted Person shall have no duty (contractual,
fiduciary or otherwise) to communicate or present such business opportunity to
the Company or any of its Subsidiaries and, notwithstanding any provision of
this Agreement to the contrary, shall not be liable to the Company, any of its
Subsidiaries, any Affiliates or stockholders of any of the foregoing for breach
of any duty (contractual, fiduciary or otherwise) by reason of the fact that
such Exempted Person, directly or indirectly, pursues or acquires such
opportunity for itself, directs such opportunity to another Person, does not
present such opportunity to the Company or any of its Subsidiaries, or
otherwise; provided, however, that this clause (b) shall not apply to any
business opportunities that come to an Exempted Person’s attention solely as a
result of such Exempted Person’s (or their officers’, directors’, trustees’,
employees’, partners’, managers’, members’, stockholders’, beneficiaries’,
affiliates’ and agents’, as and if applicable) position as an officer, director
or employee of the Company or any of its Subsidiaries.

SECTION 6.03.    Confidentiality. The Company acknowledges that in the ordinary
course of business, Siris and its Affiliates pursue, acquire, manage and serve
on the boards of companies that may be competitors or potential competitors to
the Company and its Affiliates, and that their review of Confidential
Information of the Company will inevitably enhance their knowledge and
understanding of the Company and its industry in a way that cannot be separated
from their historical knowledge. Accordingly, the Company agrees that,
notwithstanding any other provision of this Agreement, this Agreement shall not
restrict their use of such knowledge and understanding, including in connection
with the purchase, sale, consideration and oversight of any other investments or
investment opportunities. Notwithstanding the foregoing, Siris acknowledges and
agrees that the foregoing does not grant Siris or its Affiliates, including the
Siris Directors, any license under any patents, trademarks, copyrights, or other
intellectual property rights of the Company or any of its Affiliates.

ARTICLE VII
MISCELLANEOUS

SECTION 7.01.    Term; Release. This Agreement shall terminate upon the later of
the expiration of the Shelf Period and such time as there are no Registrable
Securities, except for (a) the provisions of Sections 2.07 and 2.08 and all of
this Article VII, which shall survive any such termination, and (b) the
provisions of Article III and Section 4.02, which shall terminate when Siris and
its Affiliates cease to hold any Shares. In the event any Holder shall Transfer
all of the Shares held by such Holder in compliance with the provisions of this
Agreement such that neither such Holder nor any of its Affiliates retains any
interest in Shares of any kind, then such Holder shall cease to be a party to
this Agreement and shall be relieved and have no further liability arising
hereunder for events occurring from and after the date of such Transfer so long
as the Holder was not in material breach of this Agreement at the time of such
Transfer.


26

--------------------------------------------------------------------------------






SECTION 7.02.    Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

SECTION 7.03.    Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.

SECTION 7.04.    Amendment; Waivers. No amendment or waiver of any term,
provision or condition of this Agreement will be effective, unless in writing
and executed by the Holders of a majority of the outstanding Registrable
Securities of such Holders. No amendment, modification, supplement, discharge,
or waiver hereof or hereunder shall require the consent of any person not a
party to this Agreement. No waiver of any provision hereof shall be deemed a
waiver of any other provision nor shall any such waiver by any party be deemed a
continuing waiver of any matter. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof, or the exercise of any other right, power or
remedy.

SECTION 7.05.    Disclosure of Agreement. The parties may disclose the Agreement
through the Company’s filing with the SEC of current report(s) on Form 8‑K
attaching the Agreement or describing the transactions contemplated by the
Purchase Agreement. Except as required by applicable SEC rules and regulations
or New York Stock Exchange rules applicable to the Company, or any factually
correct summary of the terms of the Agreement included in the aforementioned
filing(s) or any press releases by the Company regarding the entering into
and/or terms of the Agreement or the Purchase Agreement, the parties agree that
during the Standstill Period there will be no other public comments by the
parties regarding the Agreement.

SECTION 7.06.    Notices. Unless otherwise specified herein, all notices and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by personal hand-delivery, by
facsimile transmission, by electronic mail, by mailing the same in a sealed
envelope, registered first-class mail, postage prepaid, return receipt
requested, or by air courier guaranteeing overnight delivery, sent to the Person
at the address given for such Person below or such other address as such Person
may specify by notice to the Company:


If to the Company:

Plantronics, Inc.
345 Encinal Street
Santa Cruz, CA 95060
Attention:     General Counsel
Facsimile:     831.426.2965
Email:         Mary.huser@plantronics.com

With a copy (not constituting notice) to:

Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention:
Patrick G. Quick
    Benjamin F. Rikkers
Facsimile:    (414) 297-4900
Email:    pgquick@foley.com
    brikkers@foley.com

If to Siris:

Triangle Private Holdings II, LLC
601 Lexington Ave, 59th Floor
New York, New York 10022
Attention: General Counsel
Email: legalnotices@siriscapital.com

(with a copy, which shall not constitute notice, to)

Sidley Austin LLP
1999 Avenue of the Stars, 17th Floor
Los Angeles, CA 90067    
Attention: Dan Clivner and Vijay Sekhon
Email: dclivner@sidley.com and vsekhon@sidley.com


27

--------------------------------------------------------------------------------





If to any other Holder who becomes party to this Agreement after the date
hereof, to the address on the counterpart signature page to this Agreement
executed by such holder

SECTION 7.07.    Successors, Assigns and Transferees. Subject to the limitations
set forth in Section 4.01(l), each party may assign all or a portion of its
rights hereunder to any Person to which such party transfers its ownership of
all or any of its Registrable Securities. Such Persons (other than Affiliates of
any such Persons) shall execute a counterpart to this Agreement and become a
party hereto and such Person’s Registrable Securities shall be subject to the
terms of this Agreement (including all rights set forth herein, except as set
forth in Section 4.01(l)). The Company may assign this Agreement at any time in
connection with a sale or acquisition of the Company, whether by merger,
consolidation sale of all or substantially all of the Company’s assets, or
similar transaction, without the consent of the Holders; provided, that the
successor or acquiring Person agrees in writing to assume all of the Company’s
rights and obligations under this Agreement.

SECTION 7.08.    Third Parties. Nothing in this Agreement, express or implied,
is intended or shall be construed to confer upon any Person not a party hereto
(other than each other Person entitled to indemnity or contribution under
Section 2.07) any right, remedy or claim under or by virtue of this Agreement.

SECTION 7.09.    Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING
AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND
ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF DELAWARE OR (TO THE EXTENT
SUBJECT MATTER JURISDICTION EXISTS THEREFOR) THE COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF DELAWARE, AND THE PARTIES IRREVOCABLY SUBMIT TO
THE JURISDICTION OF SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

SECTION 7.10.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.10.

SECTION 7.11.    Entire Agreement. This Agreement and the Purchase Agreement
contain the entire understanding of the parties with respect to the subject
matter hereof and supersedes any prior communication or agreement with respect
thereto.

SECTION 7.12.    Severability. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision will be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement will continue in full force and effect. Should
there ever occur any conflict between any provision contained in this Agreement
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, the latter will prevail, but


28

--------------------------------------------------------------------------------





the provision of this Agreement affected thereby may be curtailed and limited
only to the extent necessary to bring it into compliance with the law. All the
other terms and provisions of this Agreement will continue in full force and
effect without impairment or limitation

SECTION 7.13.    Counterparts. This Agreement may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, each of
which when so executed will be deemed to be an original and all of which
together will constitute one and the same agreement.

SECTION 7.14.    Binding Effect. Except as otherwise provided in this Agreement
to the contrary, this Agreement shall be binding upon and inure to the benefit
of each of the parties hereto, their distributees, heirs, legal representatives,
executors, administrators, successors and permitted assigns.

SECTION 7.15.    Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
[SIGNATURE PAGES TO FOLLOW]




29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


PLANTRONICS, INC.


By:
 
/s/ Joe Burton
Name:
 
Joe Burton
Title:
 
Chief Executive Officer

TRIANGLE PRIVATE HOLDINGS II, LLC



By:
 
/s/ Peter Berger
Name:
 
Peter Berger
Title:
 
Chairman




